     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 1 of 27 Page ID #:2332




1                                                                                        ‘O’
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 ) Case No. 2:98-cr-00749-CAS - 1
                                               )
12                      Plaintiff,             )
13                v.                           )
                                               ) ORDER GRANTING MOTION FOR
14
     RICHARD WAYNE PARKER,                     ) COMPASSIONATE RELEASE
15                                             )
16                      Defendant.             )

17
18   I.    INTRODUCTION AND BACKGROUND
19         “A judgment of conviction that includes a sentence of imprisonment constitutes a
20   final judgment and may not be modified by a district court except in limited
21   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal alterations
22   omitted).   “Compassionate release provides an exception” to this general rule “in
23   extraordinary cases.” United States v. Holden, No. 3:13-cr-00444-BR, 2020 WL 1673440,
24   at *2 (D. Or. Apr. 6, 2020).
25         Prior to December 21, 2018, “the Court could only reduce a sentence of
26   imprisonment upon a motion of the Director of the Bureau of Prisons[.]” United States v.
27   Esparza, No. 1:07-cr-00294-BLW, 2020 WL 1696084, at *1 n.1 (D. Idaho Apr. 7, 2020).
28   But on December 21, 2018, Congress enacted—and the President signed into law—the

                                               -1-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 2 of 27 Page ID #:2333




1    First Step Act of 2018 (“the FSA”), “with the intent of ‘increasing the use and transparency
2    of compassionate release.’” United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M.
3    2019). Accordingly, the FSA now “permits defendants to bring their own motions for
4    compassionate release after first exhausting their administrative remedies with the Bureau
5    of Prisons.” United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at
6    *2 (E.D. Cal. Feb. 12, 2020). “Although relief under the statute is commonly referred to
7    as ‘compassionate release,’ such relief is not limited to immediate release, but includes a
8    reduction in sentence.” United States v. Marks, No. 03-cr-06033-L, 2020 WL 1908911, at
9    *3 n.3 (W.D.N.Y. Apr. 20, 2020).
10         On January 19, 2000, the Court sentenced defendant Richard Wayne Parker
11   (“Parker”) to life imprisonment after Parker was convicted of charges related to the filing
12   of a false tax return and the possession and distribution of cocaine. Dkt. 598. Parker now
13   seeks relief from that sentence, pursuant to the FSA, in the form of compassionate release.
14         The Court held a hearing on May 21, 2020. Having carefully considered the parties’
15   arguments, the Court finds and concludes as follows.
16         A.     Parker’s Underlying Misconduct1
17                1.    Parker, Ruelas, Wilcox, and Strickler Form the “Deguello” Group
18         In 1990, Parker, George Michael Ruelas (“Ruelas”), Michael Richard Wilcox
19   (“Wilcox”), and James Strickler (“Strickler”) formed a conspiracy to use their collective
20   law enforcement knowledge and experience to illegally seize narcotics and related
21   proceeds from narcotics traffickers and then profit from these seizures by selling the seized
22   narcotics. The group called itself “Deguello.” At that time, Parker was a Special Agent
23   with the California Department of Justice’s Bureau of Narcotic Enforcement (“BNE”),
24   while Wilcox and Ruelas served as California Highway Patrol (“CHP”) officers, and
25
26   1
           Unless otherwise specified, all references in this section are taken from the
27   government’s briefs and materials submitted in support of its sentencing position with
     respect to Parker’s sentencing in 2000. See Dkts. 591, 592.
28

                                                 -2-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 3 of 27 Page ID #:2334




1    Strickler served as a Deputy with the Pima County Sheriff’s Office in Arizona. Parker and
2    Strickler previously served together on a narcotics task force in Tucson, Arizona, where
3    Parker and Strickler posed as undercover buyers of narcotics. Ruelas and Wilcox were
4    former classmates at the CHP Academy. Parker and Ruelas are half-brothers.
5          The Deguello group thereafter began executing raids of residences belonging to
6    suspected narcotics traffickers. During the raids, members of the Deguello group would
7    represent that they were executing a legitimate search warrant in the pursuit of narcotics or
8    proceeds derived from the sale of narcotics. In reality, however, participating members
9    would seize any contraband found for the members’ own benefit.
10                2.      Parker Recruits Pitto
11         At the time that Parker first met Wilcox in 1986 or 1987, Wilcox was married to
12   Monica Pitto (“Pitto”). In 1992, Parker approached Pitto about the prospect of Pitto selling
13   a kilogram of cocaine that Parker had obtained. Parker proposed that if Pitto would sell
14   the kilogram of cocaine on Parker’s behalf, Parker would split the profits with her. Pitto
15   agreed and successfully sold the cocaine, receiving some $7,500.00 from Parker in return.
16         On several other occasions, Parker, through Pitto, successfully sold narcotics to
17   Gerhard Hensel (“Hensel”). Although Hensel was arrested in 1993, Hensel thereafter
18   informed Pitto in 1996 that he was ready to resume distributing cocaine, prompting Pitto
19   to contact Parker.
20                3.      The Deguello Group Burglarizes the BNE Vault
21         In late 1996 or early 1997, the Deguello group identified the evidence vault at the
22   BNE’s office located in Riverside, California (“the BNE vault”) as a potential target for
23   the group’s theft-related activities. Ruelas, Parker, and Wilcox subsequently met in person
24   on several occasions to plan and prepare to seize narcotics from the BNE vault, settling on
25   July 4, 1997, as the scheduled date of the proposed burglary. For example, in June 1997,
26   Ruelas, Parker, and Wilcox purchased equipment to be used in the burglary including a
27   hydraulic door spreader, two-way radios, and alligator clips. In his position as a BNE
28   Special Agent, Parker served as a back-up evidence custodian for the BNE’s Riverside

                                                  -3-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 4 of 27 Page ID #:2335




1    Office, and the BNE provided Parker with a key and the alarm codes to the BNE vault.
2    Pursuant to the plan, Parker provided his key and the alarm codes to the BNE vault to
3    Ruelas and Wilcox so that Ruelas and Wilcox could gain access to the BNE vault.
4          On July 4, 1997, Ruelas and Wilcox arrived at the BNE’s office in Riverside,
5    California. Ruelas entered the BNE’s office, while Wilcox served as the “lookout” in a
6    rented automobile. Ruelas loaded several duffel bags with cocaine stored in the BNE vault
7    and carried them to the car, and the pair then departed for a hotel room. Ruelas and Wilcox
8    returned to the BNE’s Riverside office several hours later, and Ruelas again removed
9    additional quantities of cocaine from the BNE vault, placing the cocaine in duffel bags.
10         Wilcox subsequently stored the cocaine at a friend’s residence in Fresno, California.
11   In all, Ruelas and Wilcox removed some 295 kilograms of cocaine from the BNE vault.
12                4.    Parker Distributes the Cocaine Taken from the BNE Vault
13         Parker and Ruelas periodically telephoned Wilcox, instructing Wilcox to prepare the
14   cocaine for pick up. Ruelas or Parker would then travel to Fresno to pick up the cocaine.
15   Parker supplied the cocaine to Pitto, who in turn sold the cocaine to Hensel. In addition,
16   Pitto and Parker began supplying the cocaine to Christine Whitney (“Whitney”), who in
17   turn sold the cocaine to other buyers.
18                5.    FBI Agents Arrest Parker
19         In May 1998, Federal Bureau of Investigation (“FBI”) agents arrested Hensel in an
20   unrelated investigation. During that investigation, agents discovered cocaine that Hensel
21   purchased from Pitto.     Hensel cooperated with the government, agreeing to make
22   monitored calls to Pitto to arrange for the purchase of additional quantities of cocaine.
23         During one such transaction on July 2, 1998, Pitto indicated to Hensel that Pitto
24   would soon be meeting with Pitto’s supplier. Agents followed Pitto to the rooftop of a
25   parking garage, where Pitto provided Parker with an envelope containing cash. Agents
26   then apprehended Pitto and Parker, placing them under arrest. While searching Parker’s
27   vehicle, agents discovered firearms, ammunition, and large sums of cash. During a post-
28   arrest search of Parker’s residence, agents found additional sums of money.

                                                  -4-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 5 of 27 Page ID #:2336




1          B.     Parker’s Indictment, Conviction, and Appeal
2          On March 25, 1999, a federal grand jury returned a third superseding indictment,
3    charging Parker with eight counts, including: (1) conspiracy to distribute and possess with
4    intent to distribute five or more kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and
5    841(a)(1); (2) possession with intent to distribute cocaine, in violation of 21 U.S.C. §
6    841(a)(1); (3) subscribing a false name on a tax return, in violation of 26 U.S.C. § 7206(1);
7    and (4) money laundering, in violation of 18 U.S.C. § 1957. Dkt. 257. Trial commenced
8    on April 20, 1999, and the jury returned its verdict on June 25, 1999. Dkts. 319, 414. The
9    jury convicted Parker of subscribing to a false tax return, but acquitted Parker of the money
10   laundering charge and two counts related to possession with the intent to distribute cocaine.
11   The jury was unable to reach a verdict as to the remaining conspiracy and possession
12   counts, and the Court declared a mistrial on those counts, ordering a retrial. Dkt. 412. The
13   retrial commenced on October 6, 1999. Dkt. 549. On October 21, 1999, the jury returned
14   its verdict, convicting Parker of each of the four remaining counts. Dkt. 578.
15         On January 19, 2000, the Court sentenced Parker to, inter alia, life imprisonment
16   and five years of supervised release. Dkt. 598. The Court imposed a life sentence because
17   of three enhancements pursuant to the-then binding United States Sentencing Guidelines:
18   (1) a two-level increase for possession of a dangerous weapon; (2) a four-level increase for
19   being “an organizer or leader of a criminal activity that involved five or more participants”;
20   and (3) a two-level increase for abuse of a position of trust.2
21   ///
22   ///
23   ///
24   ///
25
26   2
           Prior to the United States Supreme Court’s decision in United States v. Booker, 543
27   U.S. 220 (2005), “sentencing judges were bound by the Guidelines.” United States v.
     Ameline, 409 F.3d 1073, 1077 (9th Cir. 2005) (en banc).
28

                                                  -5-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 6 of 27 Page ID #:2337




1          Parker thereafter appealed to the United States Court of Appeals for the Ninth
2    Circuit. Dkt. 600. The Ninth Circuit affirmed Parker’s conviction on August 1, 2001.3
3    See United States v. Parker, 16 F. App’x 682 (9th Cir. 2001).
4          C.     Ruelas’ Indictment, Trial, Appeal, and Release
5          Following Parker’s indictment, the government continued its investigation into the
6    Deguello group’s activities. A federal grand jury returned an indictment against Ruelas in
7    December 1999. See United States v. Ruelas, No. 2:99-cr-01363-CAS (C.D. Cal.), Dkt. 3.
8    Ruelas’ trial commenced on April 24, 2002, and on May 8, 2002, the jury returned its
9    verdict, convicting Ruelas of two counts: (1) conspiracy to possess with the intent to
10   distribute cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1); and (2) possession with
11   the intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). Ruelas, Dkts. 230,
12   238. On November 21, 2002, the Court sentenced Ruelas to, inter alia, a term of 360
13   months imprisonment and five years of supervised release. Ruelas, Dkt. 263.
14         The Ninth Circuit affirmed Ruelas’ conviction on May 5, 2004.4 See United States
15   v. Ruelas, 98 F. App’x 615 (9th Cir. 2004). Ruelas thereafter petitioned the Supreme Court
16   for a writ of certiorari, which the Supreme Court granted on January 24, 2004, remanding
17   for resentencing in light of Booker. Ruelas v. United States, 543 U.S. 1103 (2005). Upon
18   remand from the Supreme Court, the Ninth Circuit affirmed Ruelas’ conviction but
19   remanded so that this Court could consider the Ninth Circuit’s Ameline ruling when
20   resentencing Ruelas.5 See United States v. Ruelas, 412 F.3d 1051 (9th Cir. 2005).
21
22   3
           Parker has filed multiple motions and petitions for post-trial relief, which have
23   previous been denied. The Court does not again address these motions and petitions here.
24   4
           Ruelas has filed multiple motions and petitions for post-trial relief, which the Court
25   also does not address here.
     5
26          In Ameline, the Ninth Circuit held “when we are faced with an unpreserved Booker
27   error that may have affected a defendant’s substantial rights, and the record is insufficiently
     clear to conduct a complete plain error analysis, a limited remand to the district court is
28   appropriate for the purpose of ascertaining whether the sentence imposed would have been

                                                  -6-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 7 of 27 Page ID #:2338




1          Following remand from the Ninth Circuit, the Court resentenced Ruelas to 228
2    months in prison on October 17, 2006, followed by five years of supervised release. The
3    Ninth Circuit affirmed Ruelas’ reduced sentence on August 7, 2008. See United States v.
4    Ruelas, 286 F. App’x 528, 529 (9th Cir. 2008). Ruelas was released from prison in 2016.
5    See Dkt. 956 at 1.
6          D.     Parker’s Motion for Compassionate Release
7          On January 13, 2020, Parker, acting pro se, filed a motion for compassionate release.
8    Dkt. 935 (“Mot.”). The government filed an opposition on February 7, 2020. Dkt. 949
9    (“Opp.”). Parker, now represented by counsel, filed a reply on April 21, 2020. Dkt. 960
10   (“Reply”). The government filed a surreply on May 7, 2020. Dkt. 961 (“Surreply”).
11   II.   LEGAL STANDARD
12         “Compassionate release is governed by 18 U.S.C. § 3582(c)”. Willis, 382 F. Supp.
13   3d at 1187. The FSA modified Section 3582(c)(1)(A)(i) to allow for compassionate release
14   when three requirements are met: “First, as a threshold matter, the statute requires
15   defendants to exhaust administrative remedies.         Second, a district court may grant
16   compassionate release only if ‘extraordinary and compelling reasons warrant such a
17   reduction’ and ‘that such reduction is consistent with applicable policy statements issued
18   by the Sentencing Commission.’ Third, the district court must also consider ‘the factors
19   set forth in Section 3553(a) to the extent they are applicable.’” United States v. Rodriguez,
20   424 F. Supp. 3d 674, 680 (N.D. Cal. 2019) (citing 18 U.S.C. § 3582(c)(1)(A)(i)). The FSA
21   “grants broad discretion to the district courts in providing relief[.]” Jones v. United States,
22   No. 4:98-cr-10-01, 2020 WL 219311, at *3 (E.D. Va. Jan. 6, 2020).
23
24   materially different had the district court known that the sentencing guidelines were
25   advisory. If the district court responds affirmatively, . . . [t]he original sentence will be
     vacated by the district court, and the district court will resentence the defendant.” 409 F.3d
26   at 1074. In its remand order, the Ninth Circuit specifically noted that “Ruelas did not
27   challenge his sentence on Sixth Amendment grounds in the district court[.]” Ruelas, 412
     F.3d 1051.
28

                                                  -7-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 8 of 27 Page ID #:2339




1    III.   DISCUSSION
2           A.    Exhaustion of Legal Remedies
3           The Court “may entertain an inmate’s request for compassionate release under 18
4    U.S.C. § 3582(c)(1)(A)(i) only (1) ‘after he has fully exhausted all administrative rights to
5    appeal a failure of the Bureau of Prisons to bring a motion’ on his behalf or (2) after ‘the
6    lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
7    whichever is earlier.’” United States v. Cooper, No. 2:14-cr-00228-JAD-CWH, 2020 WL
8    2064066, at *2 (D. Nev. Apr. 29, 2020) (internal alterations omitted) (citing 18 U.S.C. §
9    3582(c)(1)(A)). In addition, “[e]xhaustion occurs when the BOP denies a defendant’s
10   application[.]” United States v. Mondaca, No. 89-cr-00655-DMS, 2020 WL 1029024, at
11   *2 (S.D. Cal. Mar. 3, 2020) (internal citation omitted). The government disputes that
12   Parker has satisfied Section 3582(c)’s exhaustion requirement to the extent that Parker
13   seeks compassionate release on grounds related to COVID-19.
14                1.     Prior to the COVID-19 Pandemic, Parker Requests Compassionate
15                       Release from the Warden, the Warden Denies Parker’s Request,
16                       Parker Files the Present Motion, and the Government Files its
17                       Opposition
18          Parker submitted a request for compassionate release to the warden of the Federal
19   Correctional Institution in Florence, Colorado (“FCI Florence”) on December 10, 2019.
20   Mot. at 2. Parker’s request to the warden states that Parker’s “request is based upon several
21   factors: (1) exemplary conduct while in custody, (2) extensive programming that includes
22   two associates degrees obtained in custody, (3) age, and (4) deteriorating medical
23   condition.” Dkt. 935-1 at 2. Parker’s request to the warden specifically indicates that
24   Parker suffers from medical conditions including degenerative joint disease in his
25   shoulders, diabetes, and hypertension. Id. at 8. The warden denied Parker’s request on
26   December 19, 2019. See dkt. 949-1, Exh. A.
27          Parker subsequently filed his motion for compassionate release with the Court on
28   January 13, 2020. See Mot. Parker’s motion, which Parker prepared pro se, reasons that

                                                  -8-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 9 of 27 Page ID #:2340




1    “‘extraordinary and compelling’ circumstances combined with [Parker’s] being an elderly
2    inmate over 65 years of age with medical conditions related to aging that will not improve,”
3    including degenerative joint disease, diabetes, and hypertension, justify Parker’s
4    compassionate release. Mot. at 1. The government filed its opposition on February 7,
5    2020. See Opp. The government’s opposition does not specifically challenge Parker’s
6    motion on exhaustion grounds. See generally id.
7                 2.    The State of California and the Federal Government Act in
8                       Response to COVID-19
9          On March 4, 2020, the Governor of the State of California “proclaimed a state of
10   emergency in California as the result of COVID-19.” Grano v. Sodexo Mgmt., Inc., No.
11   18-cv-01818-GPC-BLM, 2020 WL 1975057, at *1 (S.D. Cal. Apr. 24, 2020). “[T]he
12   World Health Organization declared COVID-19 a global pandemic on March 11, 2020;”
13   the President “declared the outbreak to constitute a national emergency on March 13,
14   2020;” and the Governor of the State of California “issued a shelter in place order on March
15   19, 2020.” United States v. Lopez, No. 1:20-MJ-00046-SAB, 2020 WL 1433158, at *1
16   (E.D. Cal. Mar. 24, 2020). On March 13, 2020, the Bureau of Prisons (“BOP”) released
17   an action plan to address the threat of COVID-19 in BOP facilities. United States v.
18   French, No. 1:12-cr-00160-JAW, 2020 WL 1539926, at *7 (D. Me. Mar. 31, 2020). “The
19   plan is focused on restricting inmate movement and social and legal visits, as well as
20   providing screening for COVID-19 and isolating those with symptoms.” Id. On March
21   26, 2020, and on April 3, 2020, the Attorney General of the United States issued
22   memoranda directing the BOP “‘to grant home confinement to inmates seeking home
23   confinement in connection with the ongoing COVID-19 pandemic’ and ‘immediately
24   process them for transfer[.]’” United States v. Percoco, No. 16-cr-00776-VEC, 2020 WL
25   2143033, at *1 (S.D.N.Y. May 5, 2020) (internal citation and alterations omitted).
26                3.    Parker’s Reply and the Government’s Surreply
27         Parker, now represented by counsel, subsequently filed his reply on April 21, 2020.
28   See Reply.    According to Parker, “Parker’s request for compassionate release had

                                                 -9-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 10 of 27 Page ID #:2341




1     substantial merit when it was filed on January 13, 2020. Now, as a person whose risk
2     factors for COVID-19 are serious and manifold, [his] need for release is even more urgent.”
3     Reply at 2. In response, the government contends that “[b]ecause [Parker] failed to raise
4     COVID-19-based claims in the request that he filed with the BOP on December 10, 2019,
5     [Parker] has failed to comply with the mandatory exhaustion requirement of 18 U.S.C. §
6     3582(c)—requiring dismissal of the motion or, at minimum, a stay until the BOP has had
7     an opportunity to assess [Parker’s] yet-to-be-filed request for compassionate release raising
8     COVID-19-based claims.” Surreply at 1.
9           The Court does not find the government’s exhaustion arguments availing. “[T]he
10    first known case of COVID-19 in the United States was only reported in late January”
11    2020. Favi v. Kolitwenzew, No. 20-cv-02087, 2020 WL 2114566, at *1 (C.D. Ill. May 4,
12    2020). It does not follow, then, that at the time Parker filed his administrative request for
13    compassionate release with the warden in December 2019, Parker was required to
14    specifically identify COVID-19—a disease which had not yet been detected in the United
15    States—as the basis for his request. Nor does it follow that Parker has failed to satisfy
16    Section 3582(c)’s exhaustion requirement because Parker’s reply brief in support of his
17    motion for compassionate release raises COVID-19, while his initial administrative request
18    to the warden did not.
19          The government argues that Section 3582(c)’s exhaustion requirement is
20    “jurisdictional” or “is at least a mandatory claim-processing rule that must be enforced[.]”
21    Surreply at 11.    According to the government, then, “[c]onsistent with these rules,
22    numerous courts have rejected similar claims in the context of unexhausted COVID-19
23    based requests for compassionate release.”         Id. at 12 (collecting cases).   Assuming
24    arguendo that Section 3582(c)’s exhaustion requirement is jurisdictional or is at least a
25    mandatory claim processing rule, many of the COVID-19 specific cases the government
26    relies upon for its exhaustion argument are distinguishable. See United States v. Raia, 954
27    F.3d 594, 597 (3d Cir. 2020) (“Raia failed to comply with § 3582(c)(1)(A)’s exhaustion
28    requirement: BOP has not had thirty days to consider Raia’s request to move for

                                                  -10-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 11 of 27 Page ID #:2342




1     compassionate release on his behalf, and there has been no adverse decision by BOP for
2     Raia”); United States v. Shah, 8:10-cr-00070-CJC (C.D. Cal. Mar. 30, 2020) (Dkts. 325-1,
3     329 at 3) (denying motion for compassionate release where motion raised health issues
4     related to COVID-19 but operative administrative request to warden “did not raise which
5     compassionate release method you are seeking”); United States v. Sloane, No. 1:19-cr-
6     10117-IT-11 (D. Mass. Mar. 19, 2020) (Dkt. 647 at 2) (denying inmate’s motion for
7     compassionate release because inmate’s motion “does not state that a request has been
8     made to the warden.”); United States v. Gileno, No. 3:19-CR-00161-VAB, 2020 WL
9     1307108, at *3 (D. Conn. Mar. 19, 2020) (denying inmate’s motion for compassionate
10    release because inmate “has not satisfied the requirement . . . to first request that the Bureau
11    of Prisons file a motion on his behalf and then show that thirty days have passed without
12    any BOP action.”); United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745,
13    at *2 (N.D. Cal. Mar. 25, 2020) (denying inmate’s request for compassionate release
14    because [o]n the threshold exhaustion or 30-day requirement, defendant does not represent
15    that he has exhausted his administrative remedies with the BOP”); United States v. Neman,
16    No. 2:14-cr-00521-JAK (C.D. Cal. Mar. 30, 2020) (Dkt. 863 at 3) (denying inmates’
17    motion for compassionate release where inmates “acknowledged that the Warden has not
18    yet refused to bring a motion on their behalf,” “that the 30-day period has not passed,” and
19    “that they have not yet exhausted their administrative remedies.”); United States v.
20    Bonventre, No. 10-cr-228-LTS, 2020 WL 1862638, at *1 (S.D.N.Y. Apr. 14, 2020)
21    (denying inmate’s motion for compassionate release because “the grounds upon which [the
22    inmate] moves before this Court differ materially from those advanced” in inmate’s
23    original administrative request to warden where original administrative request cited “an
24    Act of Congress” and “the recommendation of a Judge” while inmate’s motion “cite[d]
25    medical conditions that allegedly make him more vulnerable to the COVID-19 virus”).
26          A number of other courts have rejected the government’s argument that an inmate
27    must first raise COVID-19 in an administrative request to the warden in order to raise
28    COVID-19 in connection with a motion seeking compassionate release from the court. For

                                                   -11-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 12 of 27 Page ID #:2343




1     example, in United States v. Resnick, a federal inmate submitted a request for
2     compassionate release to the warden on February 26, 2020. No. 14-cr-810-CM, 2020 WL
3     1651508, at *5 (S.D.N.Y. Apr. 2, 2020). The inmate’s request did not specifically raise
4     the threat of COVID-19 in the inmate’s prison. Id. Instead, the inmate’s administrative
5     request consisted of a generic, administrative form which “permits an inmate to check only
6     one box on the form,” and the inmate checked a box “for release based on age and service
7     of sentence[.]” Id. On March 28, 2020, the inmate’s attorney submitted an additional
8     administrative request to the warden, “which . . . relies specifically on [the inmate’s’]
9     particular susceptibility to COVID-19.” Id. at *6. The court rejected the government’s
10    argument that the inmate had not satisfied Section 3582(c)’s exhaustion requirement
11    because the attorney’s subsequent request to the warden raised COVID-19 while the
12    inmate’s initial request did not:
13          The Government’s argument is sheer sophistry. Resnick has exhausted. He
14          submitted a request to the Warden; more than thirty days passed since he did so; the
            Warden failed to act within those thirty days; so he filed an appeal to this, his
15          sentencing court, as is his right under the First Step Act. That alone was enough.
16          Now we have the new news that his first administrative request was denied on the
            merits. No more is required.
17
18          If the Government is suggesting that this court—which has undoubted jurisdiction
            because Resnick’s original application for compassionate[] release has been
19          exhausted—cannot take into account things that have occurred since February 26—
20          things that render Resnick’s situation even more parlous than it was a month ago,
            because he has not ‘exhausted’ those grounds, I am again constrained to disagree. I
21          am considering Resnick’s situation today. I would be a fool not to consider what
22          has happened in this country in the 35 days since Resnick originally applied for
            compassionate release.
23
24    Id.
25          Two other courts in the Central District of California recently reached similar
26    conclusions, determining that inmates had satisfied Section 3582(c)’s exhaustion
27    requirement where the inmates’ motions for compassionate release raised COVID-19 but
28

                                                -12-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 13 of 27 Page ID #:2344




1     their administrative requests to their respective wardens did not.6 In United States v.
2     Krokos, the court rejected the government’s argument that because the inmate “has not
3     raised his COVID-19 arguments to the BOP,” the court “should stay [the inmate’s] request
4     for compassionate release until the BOP can evaluate the risks he faces in connection with
5     COVID-19.” 2:12-cr-00527-GW (C.D. Cal. May 1, 2020) (Dkt. 1016 at 3). The court
6     noted that the inmate “has already fully raised his medical ailments to the BOP” and that
7     the inmate “does not raise any new ailments to the Court that he did not present to the BOP;
8     rather, he raises the same ailments and argues additionally that these ailments make him
9     particularly susceptible to COVID-19.” Id. at 3. Accordingly, the court concluded that
10    “[t]he fact that [the inmate] points to the current COVID-19 crisis as further support for his
11    request for compassionate release does not negate his previous exhaustion of administrative
12    remedies.” Id. Similarly, in United States v. Doganyan, the court determined that an
13    inmate had satisfied Section 3582(c)’s exhaustion requirement where “[t]he medical bases
14    for his claim were presented to the BOP” because “it is simply not the case that [the inmate]
15    has a ‘Factor II deficiency claim’ and now a separate ‘COVID-19’ claim.” 2:16-cr-00407-
16    MWF-3 (C.D. Cal. Apr. 29, 2020) (Dkt. 260 at 2). That is because “[t]he COVID-19
17    emergency . . . is simply a new lens through which to view the merits of [the inmate’s]
18    exhausted claim.” Id.
19          Here, although Parker’s request to the warden did not specifically raise COVID-19,
20    it did explicitly raise Parker’s diabetes, hypertension, and degenerative joint disease. See
21    Dkt. 949-1. Parker’s reply simply avers that in light of the COVID-19 pandemic, these
22    same medical conditions, which formed the basis for the administrative compassionate
23    release request that Parker submitted to the warden and which the warden has indisputably
24
      6
25             Another court in the Central District of California recently reached a contrary
      conclusion. See United States v. Arrona, No. 5:17-cr-001142-JFW (C.D. Cal. May 13,
26    2020) (Dkts. 153 at 2) (denying inmate’s motion for compassionate relief on exhaustion
27    grounds because inmate “filed a compassionate-release request with the Warden . . . that
      . . . did not raise any COVID-19 related concerns, which are central to [inmate’s] Motion.”).
28

                                                  -13-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 14 of 27 Page ID #:2345




1     already denied, “are of even greater significance than they were when [Parker’s] pro se
2     motion was filed.” Reply at 2; cf. United States v. York, No. 3:11-cr-00076, 2019 WL
3     3241166, at *3–6 (E.D. Tenn. July 18, 2019) (rejecting argument that “to the extent [an
4     inmate] believes his medical conditions have worsened, he should submit a new request to
5     the BOP before presenting it to the Court” where the warden had previously denied
6     inmate’s two previous administrative requests for compassionate release based on his
7     medical conditions because inmate “filed administrative requests with the BOP in both
8     2016 and 2018, requesting compassionate release on the same grounds as the instant
9     motion.”). Accordingly, because Parker filed an administrative request for compassionate
10    release with the warden based on the same medical conditions which form the basis for
11    Parker’s present motion, and because the warden denied that request, Parker has satisfied
12    Section 3582(c)(1)(A)’s exhaustion requirement.7 See United States v. Joling, No. 6:11-
13    cr-60131-AA, 2020 WL 1903280, at *2 (D. Or. Apr. 17, 2020) (“Exhaustion occurs when
14    the BOP denies a defendant’s application or lets thirty days pass without responding to
15    it.”).
16             B.    Extraordinary and Compelling Reasons
17                   1.    Caselaw Regarding Extraordinary and Compelling Reasons
18             Section 3582(c) “provides a path for defendants in ‘extraordinary and compelling
19    circumstances’ to be released from prison early.” Rodriguez, 424 F. Supp. 3d at 681 (citing
20    18 U.S.C. § 3582(c)(1)(A)). “Such a sentence reduction must comply with the 18 U.S.C.
21    § 3553(a) factors and ‘applicable policy statements issued by the Sentencing
22    Commission.’” Rodriguez, 424 F. Supp. 3d at 681 (citing 18 U.S.C. § 3582(c)(1)(A)).
23
24    7
            In addition, Parker’s administrative request to the warden also indicates that Parker’s
25    request was based on factors other than his medical condition including Parker’s
      “exemplary conduct while in custody” and the fact that his “sentence in regards to his co-
26    defendants and others similarly charged . . . is simply unreasonable.” Dkt. 935-1 at 2–3.
27    The government does not dispute that Parker has satisfied Section 3582(c)’s exhaustion
      requirement to the extent that Parker’s motion is based upon these grounds.
28

                                                  -14-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 15 of 27 Page ID #:2346




1     “Before the FSA’s passage, the Commission concluded ‘extraordinary and compelling
2     reasons’ are limited to four scenarios.” Rodriguez, 424 F. Supp. 3d at 681 (emphasis
3     added). “These include: (1) a ‘terminal illness’ or ‘a serious physical or medical condition’
4     from which the defendant ‘is not expected to recover’; (2) a ‘serious deterioration in
5     physical or mental health,’ due to aging; . . . (3) the ‘death or incapacitation of the caregiver
6     of the defendant’s minor child’” or of the defendant’s spouse; and (4) a catch-all provision.
7     United States v. Fuentes, No. 2:07-cr-0248-11-WBS, 2020 WL 1937398, at *3 (E.D. Cal.
8     Apr. 22, 2020) (citing U.S.S.G. § 1B1.13, cmt 1.).
9           “[T]he Sentencing Commission has not amended the Guidelines following the
10    [enactment of the] First Step Act[.]” United States v. Brown, 411 F. Supp. 3d 446, 449 n.1
11    (S.D. Iowa 2019). Accordingly, a “growing number of district courts have concluded this
12    means the Commission lacks an applicable policy statement regarding when a judge can
13    grant compassionate release.” Id. at 449; accord United States v. Beck, 425 F. Supp. 3d
14    573 (M.D.N.C. 2019) (“There is no policy statement applicable to motions for
15    compassionate release filed by defendants under the First Step Act.”); United States v.
16    Cantu, 423 F. Supp. 3d 345, 351 (S.D. Tex. 2019) (“Given the changes to the [FSA], the
17    policy-statement provision that was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no
18    longer fits with the statute[.]”). These courts have concluded that the scenarios for
19    compassionate release, reflected in the Sentencing Commission’s policy statement codified
20    in U.S.S.G. § 1B1.13, no longer limit the circumstances under which a defendant may seek
21    compassionate release pursuant to Section 3582(c)—instead, “the Court can determine
22    whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.
23    § 1B1.13 . . . warrant granting relief.” Id. at 352; see also United States v. Fox, No. 2:14-
24    cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“I treat the previous BOP
25    discretion to identify other extraordinary and compelling reasons as assigned now to the
26    courts.”); Beck, 425 F. Supp. 3d at 573 (“courts may, on motions by defendants, consider
27    whether a sentence reduction is warranted for extraordinary and compelling reasons other
28    than those specifically identified in the application notes to the old policy statement.”);

                                                    -15-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 16 of 27 Page ID #:2347




1     Rodriguez, 424 F. Supp. 3d at 681–82 (“This court follows the growing number of district
2     courts that have concluded that, in the absence of applicable policy statements, courts can
3     determine whether any extraordinary and compelling reasons other than those delineated
4     in U.S.S.G. § 1B1.13 . . . warrant compassionate release.”) (internal citation and quotation
5     marks omitted); accord United States v. Chan, No. 96-cr-00094-JSW-13, 2020 WL
6     1527895, at *5 (N.D. Cal. Mar. 31, 2020); United States v. Kesoyan, No. 2:15-cr-236-
7     JAM, 2020 WL 2039028, at *4 (E.D. Cal. Apr. 28, 2020); Joling, 2020 WL 1903280, at
8     *3; but see Riley v. United States, No. 19-cv-1522-JLR, 2020 WL 1819838, at *8 (W.D.
9     Wash. Apr. 10, 2020) (rejecting inmate’s argument that “courts should disregard the policy
10    statement found in USSG § 1B1.13 because the Sentencing Commission has not amended
11    the statement following enactment of the First Step Act.”).
12          This Court recently addressed the split of authority regarding the applicability of the
13    Sentencing Commission’s prior policy statements in United States v. Wade, No. 2:99-cr-
14    00257-CAS-3, 2020 WL 1864906, at *5 (C.D. Cal. Apr. 13, 2020). In that case, the Court
15    rejected the argument “that the pre-FSA categories contained in U.S.S.C. § 1B1.13 limit
16    this Court’s discretion to determine whether [an inmate] has raised ‘extraordinary and
17    compelling’ circumstances that justify the modification of her sentence[.]” Id. With these
18    principles and decisions in mind, the Court next considers whether “extraordinary and
19    compelling” circumstances warrant Parker’s request for a sentence reduction in this case.
20                 2.    Changes in the Law, Parker’s Health, and the COVID-19
21                       Pandemic Present Extraordinary and Compelling Circumstances
22          Parker contends that extraordinary and compelling circumstances justify his
23    compassionate release because he: (1) is sixty-five years old; (2) is experiencing a serious
24    deterioration in health due to degenerative joint disease in his shoulders, cataract issues,
25    Type 2 diabetes, and hypertension; and (3) has served more than ten years of his sentence.
26    Mot. at 4.   Parker’s argument tracks the Sentencing Commission’s pre-FSA policy
27    statement which provides that “extraordinary and compelling” reasons for compassionate
28    release exist based on the inmate’s advanced age and deteriorating health. See U.S.S.G. §

                                                 -16-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 17 of 27 Page ID #:2348




1     1B1.13, cmt. n.1(B). Parker’s reply brief also raises the ongoing COVID-19 pandemic,
2     urging that Parker “is particularly vulnerable to contracting the virus due to his limited
3     mobility, and he is particularly vulnerable to severe complications and death due to his age
4     and underlying medical issues.” Reply at 6. The government argues that Parker has failed
5     to establish that extraordinary and compelling reasons for compassionate release exist
6     because, according to the government, Parker’s “conditions do not constitute deterioration
7     that is sufficiently serious and extraordinary to grant him the relief he seeks.” Opp. at 15.
8           Even prior to the current COVID-19 pandemic, courts have concluded that medical
9     conditions similar or identical to those that Parker suffers from—including diabetes,
10    arthritis, and hypertension—in and of themselves may cause “a serious deterioration in
11    physical or mental health because of the aging process” sufficient to constitute
12    “extraordinary and compelling” circumstances pursuant to the Sentencing Commission’s
13    pre-FSA policy statements. See, e.g., United States v. Cantu-Rivera, No. 89-cr-204-H,
14    2019 WL 2578272, at *1 (S.D. Tex. June 24, 2019) (determining that inmate “meets the
15    age-related definition of extraordinary and compelling circumstances in U.S.S.G. §
16    1B1.13, comment. (n.1(B))” because inmate “is 69 years old” and “is experiencing serious
17    deterioration in physical health because of the aging process (arthritic conditions in
18    multiple joints, cataracts, diabetes, prostrate conditions)”). Since the onset of the COVID-
19    19 pandemic, courts have determined that inmates suffering from conditions such as
20    hypertension and diabetes are now at an even greater risk of deteriorating health, presenting
21    “extraordinary and compelling” circumstances that may justify compassionate release. See
22    United States v. Rodriguez, No. 2:03-cr-00271-AB, 2020 WL 1627331, at *1 (E.D. Pa.
23    Apr. 1, 2020) (determining, with respect to inmate suffering from conditions including
24    diabetes and high blood pressure, “nothing could be more extraordinary and compelling
25    than this pandemic.”); accord United States v. Zukerman, No. 16-cr-194-AT, 2020 WL
26    1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (determining that inmate suffering from “diabetes,
27    hypertension, and obesity” demonstrated “extraordinary and compelling” circumstances
28    justifying compassionate release, in light of COVID-19 pandemic, because “the CDC . . .

                                                  -17-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 18 of 27 Page ID #:2349




1     has explained that individuals over the age of 65 and people of any age who have serious
2     underlying medical conditions, including heart conditions, diabetes, and obesity, are at
3     higher risk for severe illness from COVID-19.”); United States v. Colvin, No. 3:19-cr-179-
4     JBA, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (determining that inmate “has
5     demonstrated extraordinary and compelling reasons justifying her immediate release under
6     Section 3582(c)(1)(A) and U.S.S.G. § 1B1.13” because inmate “has diabetes, a serious
7     medical condition, which substantially increases her risk of severe illness if she contracts
8     COVID-19.”) (internal quotation marks and alterations omitted); United States v. Pena,
9     No. 15-cr-551-AJN, 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (“This Court has
10    repeatedly recognized that COVID-19 presents a heightened risk for individuals with
11    hypertension[.]”).
12          Here, Parker provides the Court with medical records detailing his various medical
13    conditions, including: (1) a summary from the BOP verifying Parker’s diabetes,
14    hypertension, cataracts, and osteoarthritis; (2) a summary of a March 3, 2020 medical visit,
15    indicating that Parker’s osteoarthritis “is severely disabling” and causes Parker “difficulty
16    moving his arms away from his body or performing personal hygiene or sleeping”; and (3)
17    a summary from a January 21, 2020 BOP “clinical encounter,” indicating that Parker has
18    “minimal to no movement over head and shoulder.”8 Dkt. 960-1, Exh. C. Parker’s medical
19    conditions are indeed serious and, in connection with the COVID-19 pandemic, present
20    ///
21    ///
22    ///
23    ///
24    ///
25
26    8
            The government appears to challenge the statement in Parker’s medical records
27    indicating that Parker has difficulty “performing personal hygiene” as “recapitulation of
      [Parker’s] statements, rather than a medical opinion.” Surreply at 18 n.1.
28

                                                  -18-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 19 of 27 Page ID #:2350




1     “extraordinary and compelling” circumstances, for the purposes of U.S.S.G. § 1B1.139,
2     which warrant a sentence reduction pursuant to Section 3582(c)(1)(A).10
3           In addition, the Court may make an “independent assessment of whether
4     ‘extraordinary and compelling reasons’ warrant a sentence reduction under §
5     3582(c)(1)(A)(i).” Beck, 425 F. Supp. 3d at 573. The Court’s “independent assessment”
6     in this case reveals that additional “extraordinary and compelling” circumstances justify a
7     reduction in Parker’s sentence. In 2000, pursuant to the then-mandatory sentencing
8     guidelines, the Court sentenced Parker to life imprisonment. Dkt. 598. In 2005, the
9     Supreme Court subsequently determined in Booker that insofar as the guidelines were
10    mandatory, they were unconstitutional, rendering the guidelines “effectively advisory.”
11    Ameline, 409 F.3d at 1077. Courts have specifically recognized the significance of Booker
12    where, pursuant to other provisions of the FSA, inmates have sought reductions of
13    sentences imposed prior to Booker. See Jones, 2020 WL 219311, at *4 (“The retroactive
14    nature of the [FSA] provides long-awaited relief to those sentenced under the
15    unconstitutionally imposed mandatory guideline ranges.”); accord United States v.
16    Stanback, 377 F. Supp. 3d 618, 625 (W.D. Va. 2019) (“The court finds that it has authority
17    under 18 U.S.C. § 3582(c)(2) to modify Stanback’s sentence, taking into account the
18    advisory nature of the guidelines after Booker and the considerations set forth in 18 U.S.C.
19    § 3553(a).”). The Court notes that Ruelas, Parker’s half-brother and co-conspirator, was
20    eligible for resentencing in light of Booker, and the Court ultimately reduced Ruelas’
21    sentence from 360 months to 228 months. By contrast, until the enactment of the FSA,
22
23
      9
            Although the Court is not bound by the specific categories of “extraordinary and
24
      compelling” circumstances delineated in U.S.S.G. § 1B1.13, “the old policy statement
25    provides helpful guidance[.]” Beck, 425 F. Supp. 3d at 579.
26    10
             The government acknowledges that Parker suffers from diabetes, which is a
27    “serious, chronic health condition” that “potentially qualif[ies] under the policy statement
      in light of the risk of infection of COVID-19.” Surreply at 17.
28

                                                 -19-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 20 of 27 Page ID #:2351




1     Parker was not eligible for resentencing in light of Booker and is currently serving life in
2     prison, pursuant to a judgment rendered under a sentencing regime that is no longer in
3     effect and has since been declared unconstitutional.
4           Pursuant to the FSA, “the amended § 3582(c)(1)(A)(i) vests courts with independent
5     discretion to determine whether there are ‘extraordinary and compelling reasons’ to reduce
6     a sentence.” United States v. Decator, No. 95-cr-0202-CCB, 2020 WL 1676219, at *3 (D.
7     Md. Apr. 6, 2020). In exercise of that discretion, the Court concludes that the severity of
8     Parker’s life sentence, imposed under a sentencing regime that is longer valid, coupled with
9     his deteriorating health, which may be further exacerbated by his incarceration during the
10    COVID-19 pandemic, present “extraordinary and compelling” circumstances that justify a
11    reduction in Parker’s sentence.
12          C.     Consistency with Section 3553(a) Factors
13          Having determined that Parker has satisfied Section 3582(c)’s exhaustion
14    requirement and that “extraordinary and compelling” reasons for a sentence reduction
15    exist, “the Court must next consider the factors set forth in section 3553(a) to the extent
16    they are applicable[.]” United States v. Redd, No. 1:97-cr-00006-AJT, 2020 WL 1248493,
17    at *8 (E.D. Va. Mar. 16, 2020). These factors include: “the nature and circumstances of
18    the offense and the history and characteristics of the defendant; the need for the sentence
19    imposed; the kinds of sentences available; the kinds of sentence and the sentencing range
20    established in the Guidelines; any pertinent policy statement issued by the Sentencing
21    Commission; the need to avoid unwarranted sentence disparities among defendants with
22    similar records who have been found guilty of similar conduct; and the need to provide
23    restitution to any victims.” United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en
24    banc) (citing 18 U.S.C. § 3553(a)(1)–(7)). The Court addresses these factors in turn.
25                 1.    Nature and Circumstances of the Offense and History and
26                       Characteristics of the Defendant
27          The first of the Section 3553(a) factors considers “the nature and circumstances of
28    the offense and the history and characteristics of the defendant[.]” 18 U.S.C. § 3553(a)(1).

                                                 -20-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 21 of 27 Page ID #:2352




1     The government argues that this factor weighs heavily against granting Parker’s request
2     for compassionate release. For example, the government asserts that Parker “was the
3     ringleader of a significant drug conspiracy that had far-reaching effects: the cocaine stolen
4     from the BNE evidence vault ended up in multiple states.” Opp. at 19. The government
5     contends that Parker “had the capacity to, and was prepared to, engage in violent acts if
6     necessary to further his drug trafficking activity.” Id. The government urges that “the
7     Court should not grant compassionate release to [Parker] given his abuse of his position of
8     trust as a BNE agent and disregard for, and subversion of, the laws he swore to uphold.”
9     Id.
10          The Court agrees that the nature and circumstances of Parker’s underlying offenses,
11    including his leadership of a drug distribution network, his abuse of a position of trust, and
12    his submitting a false tax return, are serious. However, “evidence of postsentencing
13    rehabilitation may plainly be relevant to ‘the history and characteristics of the defendant.’”
14    Pepper v. United States, 562 U.S. 476, 491 (2011) (citing 18 U.S.C. § 3553(a)(1)). Indeed,
15    “[s]everal courts have . . . considered a defendant’s rehabilitation in granting
16    compassionate release.” United States v. Brown, No. 4:05-cr-00227-1, 2020 WL 2091802,
17    at *7 (S.D. Iowa Apr. 29, 2020).
18          Here, in connection with his motion for compassionate release, Parker submits
19    documentation of his rehabilitation during incarceration.11 For example, in the time since
20    the Court sentenced Parker, Parker has earned two Associate of Arts degrees in Social
21    Science and Technical Studies and has taken a number of other continuing education
22    courses. See Dkts. 935-2, 935-3. In addition, during his incarceration, Parker has not been
23    the subject of any disciplinary incidents and has held a number of jobs, including as an
24
      11
25          The government does not appear to specifically challenge Parker’s accomplishments
      during his incarceration. The government instead argues that Parker’s “age and purported
26    rehabilitation alone do not satisfy his burden” because, according to the government, “[t]he
27    standard for compassionate release is not just whether someone is elderly and has
      performed well in prison.” Surreply at 20.
28

                                                  -21-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 22 of 27 Page ID #:2353




1     education instructor, as a “suicide companion,” and as a career services clerk. See Dkts.
2     935-5, 935-6.    Other courts have considered similar accomplishments by an inmate
3     sufficient to establish the inmate’s rehabilitation, favoring a sentence reduction. See
4     Brown, 2020 WL 2091802, at *7 (finding that inmate’s “rehabilitation cuts in favor of
5     [compassionate] release” where inmate “has not had a single disciplinary incident.”);
6     Decator, 2020 WL 1676219, at * 4 (finding that Section 3553(a)(1) factor favored
7     compassionate release because, inter alia, “[w]hile incarcerated, Decator has participated
8     in extensive education and rehabilitative programming; he has participated in over 1,500
9     hours of programming and has completed more than 70 courses” and “has a minimal, non-
10    violent disciplinary record.”); Redd, 2020 WL 1248493, at *10 (finding that inmate’s
11    evidence of rehabilitation favored sentence reduction because inmate “has demonstrated a
12    commitment to self-improvement, devoting hundreds of hours to vocational programs,
13    assisting others in their rehabilitative efforts, exhibiting solid work habits, [and] caring for
14    mental health inmates[.]”); United States v. Perez, No. 88-cr-10094-JTM, 2020 WL
15    1180719, at *3 (D. Kan. Mar. 11, 2020) (finding that inmate’s rehabilitation favored
16    compassionate release where inmate “gained his GED while in prison and has availed
17    himself of various educational programs.”).
18          In addition, Section 3553(a)(1) also considers an inmate’s “character, physical and
19    mental condition, family ties, employment, financial resources, community ties, past
20    conduct, criminal history, and drug and alcohol abuse.” Mondaca, 2020 WL 1029024, at
21    *4. Courts have determined that this factor may favor sentence reduction where an inmate
22    “has numerous family ties, including family members who will provide for him.” Id. Here,
23    a number of Parker’s relatives, including Parker’s children, nieces, nephews, and even
24    Parker’s former spouses, have submitted letters to the Court detailing Parker’s substantial
25    family ties and indicating that they plan to provide for him should the Court reduce Parker’s
26    sentence. See, e.g., Dkt. 946 (“Once released, [Parker] has a large family waiting for him
27    to support him and take care of him.”); Dkt. 956 at 2 (“my family as a whole, including my
28    immediate family and myself, will provide a strong support base for [Parker] should [the

                                                   -22-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 23 of 27 Page ID #:2354




1     Court] give him a chance to return to society.”); accord Dkts. 938, 940, 942, 944, 948,
2     954.12
3              The Court therefore concludes that this factor favors a reduction in Parker’s life
4     sentence.
5                    2.    Need for the Sentence Imposed
6              Section 3553(a)(2) considers whether a given sentence complies with “the four
7     identified purposes of sentencing: just punishment, deterrence, protection of the public, and
8     rehabilitation.” Dean v. United States, 137 S. Ct. 1170, 1175 (2017). The government
9     avers that Parker’s “lifetime term of imprisonment serves the statutory objectives of 18
10    U.S.C. § 3553(a)(2), including by providing a just punishment that reflects the seriousness
11    of his crimes.” Opp. at 20. The Court disagrees.
12             While Parker’s underlying criminal offenses are undeniably serious, Parker has
13    already served nearly 22 years in prison13, which “has consumed a large part of his life and
14    by any measure represents a very substantial punishment that reflects the seriousness of his
15    offenses and the need for general or specific deterrence” and “is also a period of time that
16    promotes respect for the law and provides just punishment for his offenses.” Redd, 2020
17
18    12
             During the hearing, Parker’s counsel represented to the Court that should Parker be
19    released, Parker’s son, a firefighter, has agreed to provide Parker with lodging, access to a
      vehicle, and medical care.
20
      13
             Because Parker has already served nearly 22 years in prison, Parker likely already
21    would have been released, based on good time credit, had the Court imposed a sentence of
22    25 years, rather than life in prison. See Pacheco-Camacho v. Hood, 272 F.3d 1266, 1267
23    (9th Cir. 2001) (“A federal prisoner may receive ‘up to fifty-four days at the end of each
      year of the prisoner’s term of imprisonment, beginning at the end of the first year of the
24    term,’ subject to the BOP’s determination that ‘during that year, the prisoner has displayed
25    exemplary compliance with institutional disciplinary regulations.’”) (citing 18 U.S.C. §
      3624(b)(1)). Had the Court originally imposed a sentence of 25 years (300 months), that
26    sentence would have exceeded the low end of the 292 to 365 month range the government
27    proposed during the hearing. Assuming that Parker is eligible for good time credit, the
      time that Parker has already served would exceed the low end, 292 month sentence.
28

                                                  -23-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 24 of 27 Page ID #:2355




1     WL 1248493, at *8. Moreover, given Parker’s “extensive use of prison programming, the
2     only thing left ‘to provide the defendant with needed education or vocational training’ is
3     to pursue an actual vocation.” Brown, 2020 WL 2091802, at *10 (citing U.S.C. §
4     3553(a)(2)(D)). Indeed, Parker avers that he has been offered employment at his family’s
5     private investigation and commercial real estate businesses, See Dkt. 935-1 at 6. On
6     balance, the Court concludes that, pursuant to Section 3553(a)(2), there no longer is a need
7     for the Court’s original sentence of life imprisonment.
8                    3.      Remaining Factors
9           The remaining pertinent section 3553(a) factors require the Court to consider “the
10    kinds of sentences available,” “the kinds of sentence and the sentencing range established,”
11    “any pertinent policy statement” issued by the Sentencing Commission, and “the need to
12    avoid unwarranted sentence disparities among defendants with similar records who have
13    been guilty of similar conduct[.]” 18 U.S.C. § 3553(a)(3)–(6). In addition, the Court “must
14    consider whether the defendant is ‘a danger to the safety of any other person or to the
15    community[.]’” Mondaca, 2020 WL 1029024, at *3. The government urges that the
16    remaining Section 3553(a) factors and Parker’s risk of endangering others and the
17    community weigh against a reduction in Parker’s life sentence.
18          The Court does not find the government’s arguments regarding the remaining
19    Section 3553(a) factors availing. With respect to the Section 3553(a)(3), “[i]ncarceration
20    . . . is not the only kind of sentence available.” Brown, 2020 WL 2091802, at *10 (internal
21    citation omitted). To the contrary, “[n]oncustodial sentences also curtail prized liberty
22    interests and the Defendant always faces the harsh consequences that wait if he violates the
23    conditions attached to such a sentence.”      Id. (internal citation omitted).   While the
24    Sentencing Guidelines provided for a life sentence, see Section 3553(a)(4), “they are but
25    one factor.”        Brown, 2020 WL 2091802, at *10.       And, “because the [Sentencing]
26    Commission never released guidelines with respect to compassionate release under the
27    First Step Act,” Section 3553(a)(5)’s “‘pertinent policy statement’ factor is neutral.” Id.
28    “Finally, ‘the need to avoid unwarranted sentence disparities among defendants with

                                                 -24-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 25 of 27 Page ID #:2356




1     similar records who have been found guilty of similar conduct’ also cuts in favor of
2     release.” Id. (citing 18 U.S.C. § 3553(a)(6)). While Parker received a life sentence, Ruelas,
3     Parker’s co-conspirator and half-brother, ultimately received a reduced sentence of 228
4     months. Similarly, after agreeing to plead guilty, Wilcox and Strickler, the other members
5     of the Deguello group, received sentences of 63 months and 24 months, respectively. See
6     United States v. Wilcox, No. 2:00-cr-00634-CAS (C.D. Cal.) (Dkt. 43); United States v.
7     Strickler, No. 2:00-cr-00048-CAS (C.D. Cal.) (Dkt. 75).
8           Nor has the government established that Parker poses a danger “to the safety of any
9     other person or to the community” so as to preclude the Court from reducing Parker’s life
10    sentence. The government urges that “although agents did not learn of actual violent
11    conduct by [Parker] during his involvement in the conspiracy, [Parker] certainly had the
12    capacity to, and was prepared to, engage in violent acts if necessary to further his drug
13    trafficking activity.” Opp. at 17–18. Indeed, the government points out that “[w]hen he
14    was arrested,” Parker “had, in his vehicle, at least six firearms, two distraction grenades,
15    and boxes of ammunition.” Id. at 18. The government also argues that “[d]anger to the
16    community is not limited to physical violence.” Surreply at 19. According to the
17    government, then, “[i]f released from prison and no longer subject to close monitoring,
18    there is a danger that [Parker] may cause economic harm to others, including those who
19    trust him.” Id. at 19. The government further asserts that because Parker’s “history reflects
20    an unwillingness to follow rules and a disregard for the welfare of others,” Parker may, in
21    light of the COVID-19 pandemic, ignore applicable shelter in place orders, “increase[ing]
22    infection rates” and “leading to citizens’ severe illness and death.” Id. at 20.
23          Each of the government’s concerns is significantly addressed by the fact that when
24    the Court sentenced Parker, the Court ordered that “[i]f released from imprisonment,
25    [Parker] shall be placed on supervised release for a term of five years.” Dkt. 599 at 1; cf.
26    Marks, 2020 WL 1908911, at *15 (finding that any risk of danger associated with sentence
27    reduction “can be further mitigated by supervised release.”); United States v. Williams,
28    No. 3:04-cr-95-MCR, 2020 WL 1751545, at *3 (N.D. Fla. Apr. 1, 2020) (noting, with

                                                  -25-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 26 of 27 Page ID #:2357




1     respect to inmate’s motion for compassionate release, that while “the Court cannot
2     conclude . . . that he poses no risk at all to public safety . . . the risk of him engaging in
3     further criminal conduct is minimal and can be managed through . . . the terms of his
4     supervised release.”); see also Mondaca, 2020 WL 1029024, at *4 (noting that inmate’s
5     compassionate release posed minimal danger because inmate “will be supervised by the
6     Probation Department upon his release from custody through a five year term of supervised
7     release”). Indeed, the Court’s original sentence imposed a number of terms and conditions
8     on Parker’s potential supervised release, requiring Parker to, inter alia, submit to close
9     monitoring with respect to Parker’s finances and employment; avoid “commit[ting]
10    another Federal, state or local crime”; and refrain from “possess[ing] a firearm or other
11    dangerous weapon[.]” Dkt. 599 at 2–3. Were Parker to violate any of the terms and
12    conditions of his supervised release, then the Court “may issue a warrant and revoke
13    supervision[.]” Id. at 2.
14          In accordance with the foregoing, the Court concludes that neither the remaining
15    Section 3553(a) factors nor Parker’s potential risk of danger preclude the Court from
16    reducing Parker’s sentence.
17    IV.   CONCLUSION
18          Parker filed an administrative request with the warden on December 10, 2019,
19    seeking compassionate release on a number of grounds including his deteriorating medical
20    condition, his rehabilitation during incarceration, and his substantial time served in
21    comparison to the sentences the Court imposed on Parker’s co-conspirators, including
22    Ruelas, Parker’s half-brother. Dkt. 935-1. The warden denied Parker’s request on
23    December 19, 2019, and Parker’s present motion advances these same grounds for
24    compassionate release. Accordingly, Parker has satisfied Section 3582(c)’s exhaustion
25    requirement. Moreover, the severity of Parker’s life sentence, imposed under a sentencing
26    regime that is longer valid, and Parker’s medical conditions, which the government
27    acknowledges make Parker even more vulnerable in light of the COVID-19 pandemic,
28    present “extraordinary and compelling” circumstances that justify a reduction in Parker’s

                                                  -26-
     Case 2:98-cr-00749-CAS Document 965 Filed 05/21/20 Page 27 of 27 Page ID #:2358




1     sentence. Finally, a reduction in Parker’s life sentence furthers the four purposes of
2     sentencing identified in Section 3553(a): just punishment, deterrence, protection of the
3     public, and rehabilitation.
4           Having determined that a reduction in Parker’s life sentence is appropriate, “[t]he
5     final question is what relief to grant.” Marks, 2020 WL 1908911, at *17. During the
6     hearing, the government restated its position that the Court’s original life sentence still
7     remains appropriate today. The government maintained, however, that to the extent that
8     the Court was inclined to reduce Parker’s sentence, rather than reduce Parker’s sentence to
9     time served plus five years of supervised release, it would be more appropriate for the Court
10    to reduce Parker’s sentence to thirty years of imprisonment plus ten years of supervised
11    release, with the first year of supervised release to be spent in home confinement.
12          The Court concludes, however, that a sentence reduced to TIME SERVED,
13    followed by five years of supervised release, subject to the conditions set forth in the
14    Court’s amended judgment and commitment order to be issued forthwith, best comports
15    with the FSA and Section 3582(c). Prior to his release, Parker shall submit to a 14-day
16    quarantine at FCI Florence, inclusive of any time already spent in quarantine immediately
17    preceding this order. After his 14-day quarantine, Parker shall submit to a further health
18    screening by the BOP. If Parker is found to be exhibiting symptoms consistent with
19    COVID-19 or is confirmed to have COVID-19, Parker shall not be released to the public
20    absent further order of the Court. During the period of supervised release, and to the extent
21    possible, Parker shall comply with applicable national, state, and local public-health orders
22    regarding COVID-19.
23          IT IS SO ORDERED.
24    DATED: May 21, 2020
25
                                                             CHRISTINA A. SNYDER
26                                                       UNITED STATES DISTRICT JUDGE
27
28

                                                  -27-
